Citation Nr: 0111629	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  97-28 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active air service from April 1972 to March 
1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Montgomery 
Regional Office (RO) November 1996 rating decision which 
granted service connection for PTSD, assigning it a 50 
percent rating.

In October 1998, the Board remanded this case for additional 
development of the evidence.  

During this appeal, the rating criteria for mental disorders 
were amended and re-designated as 38 C.F.R. § 4.130 (2000), 
effective November 7, 1996.  A liberalizing change in a 
regulation during the pendency of a claim must be applied if 
it is more favorable to the claimant and if the Secretary has 
not enjoined its retroactive application.  Marcoux v. Brown, 
10 Vet. App. 3 (1996), citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In view of the favorable resolution of this 
appeal under the regulations in effect prior to November 7, 
1996, as discussed below, it is clear that the veteran is not 
prejudiced by the nonutilization of the regulations effective 
since that date.  Bernard v. Brown, 4 Vet. App. 383 (1993).


FINDING OF FACT

The veteran's service-connected PTSD is manifested by severe 
symptoms, including almost nightly nightmares, difficulty 
sleeping, flashbacks, paranoia, social isolation, 
irritability, depression, anxiety, crying spells, recurrent 
suicidal ideation, inability to interact with people, and 
difficulty dealing with authority figures; it has rendered 
him unable to obtain or retain employment.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the schedular criteria for a 100 percent rating for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000), (to be codified at 38 U.S.C.A. § 5103A).  Consistent 
with such duty, the Board remanded this case in October 1998 
for additional development of the evidence, including VA 
psychiatric examination.  A review of the record indicates 
that the development requested by the Board has been 
completed, and that all available evidence pertinent to the 
veteran's claim has been associated with the file.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  The examination 
report obtained is thorough and contains sufficient 
information to rate the veteran's disability according to the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  The Board is satisfied that the veteran has 
been adequately assisted in the development of his claim, and 
that there are no outstanding pertinent records which the RO 
has not obtained or attempted to obtain.

Disability ratings are based, as far as practicable, on 
average impairment of earning capacity attributable to 
specific disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Generally, the degrees of disability specified are 
considered adequate to compensate for loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  
38 C.F.R. § 4.10 (2000).  If there is a question as to which 
of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7 (2000).

In rating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  Fenderson v. West, 
12 Vet. App. 119 (1999).

On the other hand, where entitlement to compensation has 
already been established, disagreement with an assigned 
rating is a new claim for increase, based on facts different 
from a prior final claim.  Suttmann v. Brown, 5 Vet. 
App. 127, 136 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992) (in a claim for increased rating, 
appellant claims the disability has increased in severity 
since a prior final decision).  In such claims, the present 
level of disability is of primary concern; although a review 
of the recorded history of a disability is required to make a 
more accurate evaluation, past medical reports do not have 
precedence over current findings.  38 C.F.R. § 4.2 (2000); 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Impairment of social and industrial skills indicates an 
inability to adapt to various social and industrial 
environments.  In evaluating the appellant's social and 
industrial adaptability, those abnormalities of conduct, 
judgment, and emotional reactions which affect economic 
adjustment, i.e., which produce impairment of earning 
capacity are considered.  Social inadaptability, reflecting 
the ability to establish healthy interpersonal relationships, 
is evaluated only as it affects industrial adaptability.  38 
C.F.R. § 4.129.

The severity of disability is based on actual symptomatology, 
as it affects social and industrial adaptability.  Two of the 
most important determinants of disability are time lost from 
gainful work and decrease in work efficiency.  VA must not 
underevaluate the emotionally sick veteran with a good work 
record, nor must it overevaluate his or her condition on the 
basis of a poor work record not supported by the psychiatric 
disability picture.  It is for this reason that great 
emphasis is placed on the full report of the examiner, 
descriptive of actual symptomatology.  The record of history 
and complaints is only preliminary to the examination.  The 
objective findings and the examiner's analysis of the 
symptomatology are the essentials.  The examiner's 
classification of the disease as "mild," "moderate," or 
"severe" is not determinative of the degree of disability, 
but the report and the analysis of the symptomatology and the 
full consideration of the whole history by the rating agency 
will be.  38 C.F.R. § 4.130.

Service connection for PTSD was granted by RO rating decision 
in November 1996, and a 50 percent rating was assigned, based 
on the veteran's service records and post-service clinical 
evidence showing that the onset of the disorder was related 
to an in-service (non-combat-related) stressor consisting of 
having been involved in a traffic accident wherein a child 
was killed.  

On VA psychiatric examinations in April and May 1996, the 
veteran reported symptoms of paranoia, anxiety, depression, 
social isolation, difficulty sleeping, nightmares, and 
hallucinations about his in-service accident, noting that he 
was unable to hold steady employment since separation from 
the service.  On examination, his personal hygiene was poor; 
he was very guarded, anxious, and tearful; he indicated that 
he had 13 children, and he noted that he would not be 
"here" without the support of his spouse and children.  
PTSD was diagnosed; in April 1996, Global Assessment of 
Functioning (GAF) score 40-50 was assigned; in May 1996, the 
score was recorded as 42; the examiner indicated, in April 
1996, that the veteran's industrial and social impairment was 
severe.

VA medical records from March 1996 to August 1997 document 
treatment and therapy for the veteran's PTSD, manifested by 
symptoms including nightmares, flashbacks, difficulty 
sleeping, depression, outbursts of anger and violence, and 
difficulty coping with stresses of daily life.

On VA psychiatric examination in January 1998, the veteran 
reported symptoms including irritability, depression, 
inability to sleep, almost nightly nightmares and flashbacks, 
recurrent suicidal ideation, social isolation, and inability 
hold employment.  He indicated that he was married for more 
than 27 years and had 13 children, but he noted that he felt 
no connection to his family or to any other people.  On 
examination, PTSD was diagnosed, and GAF score 50 was 
assigned.  The examiner observed that the veteran was 
unemployed, noting that he had "very poor" interpersonal 
relationships, suicidal ideations, nightmares, flashbacks, 
irritability, depression, and insomnia.

On VA psychiatric examination in November 1998, the veteran 
reported difficulty sleeping, nightmares, hallucinations, 
difficulty getting along with people, easy irritability 
(reportedly, he was recently arrested when he became 
"irritated" with a police officer), concentration 
impairment, nervousness, and depression, noting that he had 
no friends and usually stayed by himself; reportedly, he was 
married since 1973; he had recurrent marital problems and 
difficulty getting along with his spouse.  On examination, 
his eye contact was poor and mood was depressed; there was no 
evidence of looseness of association, and his speech was 
coherent and relevant; there was mild to moderate psychomotor 
retardation, and he had some difficulty concentrating.  
Moderate PTSD with depression was diagnosed, and GAF score 60 
was assigned.  The examiner indicated that the veteran had no 
friends, that he had conflict with an authority figure, and 
that he was unable to express "tender feelings;" he became 
irritable and depressed easily, and he was unable to work 
because he was unable to get along with authority figures and 
had low tolerance to stress (associated with depression and 
anxiety).

At a May 1999 RO hearing, the veteran testified that he had 
symptoms including almost nightly nightmares, flashbacks, 
difficulty sleeping, irritability, outbursts of anger, 
depression, hallucinations, and social isolation (stating 
that he had no social life), noting that he continued to 
experience those symptoms despite regular ongoing treatment 
and therapy.  He stated that he had not held regular 
employment since separation from service and received Social 
Security Administration (SSA) disability benefits.  
Reportedly, he was married to his spouse for more than 20 
years, feeling that he "would [not] have made it" without 
her.  At that hearing, his spouse testified that they had 
been married for 26 years.  She stated that, since his in-
service accident (giving rise to PTSD), he had been withdrawn 
and isolated, did not like being in crowds and around people, 
and he did not like "much noise;" he was moody and had 
emotionally distanced himself from his children.

VA medical records from August 1997 to June 1999 document 
treatment and therapy for the veteran's PTSD, manifested by 
symptoms including nightmares, flashbacks, depression, 
irritability and anger, anxiety, social isolation, and 
suicidal ideation.  On examination in September 1998, it was 
indicated that he was in emotional distress, and that his 
coping resources were taxed; a GAF score of 35 was assigned.

A December 1998 disability determination notice from SSA 
(including various medical records), received in March 2000, 
reveals that the veteran was found disabled for SSA 
disability purposes from March 1987 due to depression and 
PTSD.  Medical records from SSA show that he experienced 
various symptoms, including frequent nightmares, difficulty 
sleeping, depression, hallucinations, concentration 
impairment, crying spells, irritability, inability to 
interact with people, and social isolation.  On psychiatric 
examination in November 1996, the examiner indicated that the 
veteran had many complaints, most of them psychiatric in 
nature, and he "certainly seem[ed] completely disabled on a 
psychiatric basis."  On another psychiatric examination in 
November 1996, the examiner indicated that the veteran 
experienced an "extreme degree of anxiety, irritability, and 
attenuated concentration which [made] it very unlikely that 
he would be able to make adequate work decisions.  
Irritability and paranoid ideation [made] it unlikely that he 
would be able to interact appropriately with coworkers and 
supervisors."

VA medical records from June 1999 to June 2000 document 
treatment of the veteran's PTSD, manifested by symptoms 
including continuing nightmares, irritability, flashbacks, 
depression, social isolation, anxiety, and marital 
difficulty.  In May 2000, the severity of his symptoms and 
impairment were noted to have increased as he was under 
significant stress and distress over his wife's serious 
illness.  

The veteran's service-connected PTSD is rated under 38 C.F.R. 
§ 4.132, Code 9411 (1996) (now codified at 38 C.F.R. § 4.130, 
Code 9411 (2000)), and a 50 percent rating is assigned, 
consistent with evidence showing considerable impairment in 
the ability to establish or maintain effective or favorable 
relationships, and because of the psychoneurotic symptoms, 
the reliability, flexibility, and efficiency levels are so 
reduced as to prompt considerable industrial impairment.  

A 70 percent evaluation is warranted under criteria in effect 
prior to November 7, 1996, when the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation is warranted when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community, the veteran has 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or the veteran is demonstrably unable to 
obtain or retain employment.  38 C.F.R. Part 4, Code 9411 
(1996).

In Johnson v. Brown, 7 Vet. App. 95, 97-99 (1994), the U.S. 
Court of Appeals for Veterans Claims (the Court) upheld an 
interpretation that the criteria in Code 9411 for a 100 
percent disability rating are each independent bases for 
granting such rating.  Based on the foregoing, the Board 
finds that the evidence supports a 100 percent rating for the 
veteran's service-connected PTSD under the "old" Diagnostic 
Code 9411, from the effective date of the award of service 
connection for that disorder.  The entire body of pertinent 
evidence, as discussed above, shows that psychoneurotic 
symptoms associated with his PTSD have rendered him unable to 
obtain or retain employment; his life is marked by depression 
and anxiety, frequent nightmares, flashbacks, inability to 
engage in social interaction with people, and irritability.  
The evidence indicates that he has been married for more than 
20 years and has 13 children, yet it does not appear that he 
has a close or harmonious relationship with his family.

On psychiatric examination in recent years, the examiners 
have opined that the impairment from the veteran's PTSD was 
severe and that he would be unable to obtain and retain 
gainful employment as a result of his PTSD-related symptoms.  
The Board notes that a GAF score of 60 was assigned on VA 
psychiatric examination in November 1998 (which is not 
indicative of severe impairment); yet, the same examiner 
opined that the veteran was unable to get along with people 
in authority, that he was easily irritated and became 
depressed, and that he was unable to work because he had a 
low tolerance for stress.  This apparent inconsistency, 
however, is resolved by the remainder of the clinical 
evidence of record, as discussed in more detail above, 
recording GAF scores as low as 35 (in September 1998, two 
months before a VA examiner assigned a GAF score of 60) and 
indicating that he is in fact unable to work due to PTSD-
related impairment.

Overall, the disability associated with the veteran's 
service-connected PTSD more nearly approximates the criteria 
consistent with a 100 percent rating under Code 9411, in 
effect prior to November 7, 1996, as it appears that the 
severity of his psychoneurotic symptoms has rendered him 
unable to obtain or retain employment.  The evidence 
demonstrates that he continues to experience frequent and 
persistent PTSD-related symptoms despite ongoing regular 
treatment and therapy.

In view of the determination by the Board that a 100 percent 
evaluation is warranted for the veteran's PTSD under the 
criteria for rating mental disorders, in effect prior to 
November 7, 1996, the Board need not explore the propriety of 
rating him under the criteria effective on and after November 
7, 1996.  Karnas, 1 Vet. App. at 313.


ORDER

A 100 percent schedular rating for PTSD is granted, subject 
to the law and regulations governing the payment of monetary 
awards.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


